POPOVICH, Chief Judge
(dissenting in part).
I agree with the majority that Minn.Stat. § 256B.431 clearly defines “rate limitation” and no rulemaking is necessary to further define it. I do not agree, however, that we should not hold that the ratio constitutes an unpromulgated rule because the nursing homes failed to show that the ratio is inconsistent with 12 MCAR § 2.05011B.1.
*821The legislature directed the Commissioner to “establish, by rule, procedures for determining rates * * * and for implementing the provisions of sections * ⅜ * 256B.431 * * Minn.Stat. § 256B.41 (1984) (emphasis added). While the Commissioner did establish rules, 12 MCAR § 2.05011B.1 merely parrots the words, “adjusted for rate limitations in effect,” in Minn.Stat. § 256B.431, subd. 3, rather than specifically establishing a procedure such as the ratio which is now in use. Indeed, the Commissioner candidly acknowledges that the DHS rules require that the property-related costs be adjusted without specifying how adjustments should be made.
The legislative mandate is clear. Procedures for determining rates must be established by rule. The ratio used by the DHS is a procedure which has not been established by rule. Since the procedure in use was not promulgated by rule, it is invalid.
The deference given by the administrative case judge to the agency staffs interpretation of 12 MCAR § 050511B.1 is totally unwarranted. When a rule has not yet been interpreted by the Commissioner or a court, the administrative law judge should base his or her analysis on the language of the rule alone.